DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 14-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogale (US-PAT-NO: 10013773), and further in view of case (PGPUB: 20160171311).

Regarding claim 1, Ogale teaches a method comprising: 
storing, in memory, positions within an image frame, each position corresponding to an object detection (see Fig. 1, Col.3, lines 50-53, include an object analysis subsystem that identifies particular objects in the input image using information about the positions of detected objects stored in the external memory), 
wherein the stored positions are determined using data collected from one or more prior images (see Fig. 1 and 2, Col. 5, lines 45-49, by introducing external memory to the neural network system to store a cumulative list of previously identified positions of objects shown in the input image, the system can use results from preceding time steps to determine an output for a current time step); 
determining a first area of the image frame, wherein the determination is based on the stored positions (see Fig. 1, Col. 8, lines 64-67, the object positions map 110 may identify none, one, or more positions of the image 116. The identified positions can be positions that are classified as object-showing positions, i.e., positions at which an object is shown in the image 116; Col. 9, lines 23-25, the positions identified in the object positions map 110 are positions that show objects that have previously been detected in the image 116; Col. 13, lines 51-55, a memory interface subsystem (not shown) uses the output 208a to select one position of the input image 204 to classify as an object-showing position and to add to the set of object-showing positions identified by the object positions map); 
scanning within the first area to detect at least one object, wherein the scanning uses data collected from a current image; and after scanning within the first area, scanning within at least one other area of the image frame (see Fig. 1, Col. 9 and 10, lines 65-67, 1-10, 22-29).  
However, Ogale does not expressly teach wherein the scanning uses data collected from a current image.
Case teaches that the object tracker 205 tracks each identified object across the frames. Given the detected regions in the current frame, the object tracker associates the present regions with those in the previous frame via spatial intersection of bounding boxes (see Fig. 2, paragraph 31); once the bounding box relative to the object, which see Fig. 1, paragraph 68); the object detector 509 is used to search each area defined by a bounding box in each frame to perform person detection (see Fig. 5, paragraph 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogale by Case for providing the object tracker 205 tracks each identified object across the frames. Given the detected regions in the current frame, the object tracker associates the present regions with those in the previous frame via spatial intersection of bounding boxes, as wherein the scanning uses data collected from a current image. Therefore, combining the elements from prior arts according to known methods and technique, such as detected regions in the current frame, would yield predictable results.

Regarding claims 15, Ogale teaches a system comprising: 
at least one processing device (see Fig. 1, item 102); and 
memory containing instructions configured to instruct the at least one processing device (see Fig. 1, item 104) to: 
store positions within an image frame of a sensor, each position corresponding to an object detection based on data collected by the sensor (see Fig. 1, Col.3, lines 50-53, include an object analysis subsystem that identifies particular objects in the input image using information about the positions of detected objects stored in the external memory), wherein the stored positions correspond to data collected for at least one prior image (see Fig. 1 and 2, Col. 5, lines 45-49, by introducing external memory to the neural network system to store a cumulative list of previously identified positions of objects shown in the input image, the system can use results from preceding time steps to determine an output for a current time step); 
select a first area of a plurality of areas of the image frame, wherein the first area is selected using the stored positions and based on a level of object detection activity associated with each of the areas (see Fig. 1 and 2, Col. 14, lines 2-9, at time step t.sub.1 (FIG. 2B), the object detection neural network 202 processes a first neural network input that represents input image 204 and a second neural network input 206b that represents the current object positions map, which identifies any positions of the image 204 that have been classified as object-showing positions at preceding time step t.sub.0. Further at time t.sub.1, the object positions map identifies position A as having been classified as an object-showing position). 
scan data collected within the first area for a current image, the scanning to detect at least one object within the first area (see Fig. 1, Col. 9 and 10, lines 65-67, 1-10, 22-29).
However, Ogale does not expressly teach scan data collected within the first area for a current image.
Case teaches that the object tracker 205 tracks each identified object across the frames. Given the detected regions in the current frame, the object tracker associates the present regions with those in the previous frame via spatial intersection of bounding boxes (see Fig. 2, paragraph 31); once the bounding box relative to the object, which defines the search area for detection, has been optimally set, the size of the various objects found in a frame is normalized in block 505 (see Fig. 1, paragraph 68); the see Fig. 5, paragraph 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogale by Case for providing the object tracker 205 tracks each identified object across the frames. Given the detected regions in the current frame, the object tracker associates the present regions with those in the previous frame via spatial intersection of bounding boxes, as scan data collected within the first area for a current image. Therefore, combining the elements from prior arts according to known methods and technique, such as detected regions in the current frame, would yield predictable results.

Regarding claim 20, Ogale teaches a non-transitory computer-readable storage medium storing instructions which, when executed on at least one processing device, cause the at least one processing device to at least: 4 ACTIVE 55255138v5App. Ser. No.: 16/448,624Attorney Docket No.: 120426.101700/US 
store positions corresponding to collection of data by a sensor, each position associated with an object detection (see Fig. 1, Col.3, lines 50-53, include an object analysis subsystem that identifies particular objects in the input image using information about the positions of detected objects stored in the external memory), and the sensor configured to collect data from a plurality of regions (see Fig. 1, Col. 8, lines 40-, if a 200.times.200 grid were applied to the image 116, any of the 40,000 segments (regions) of the image 116 could be identified by a positional identifier containing a pair of coordinates for the horizontal and vertical location of the segment. As such, the location of an object in the input image 116 can be specified using a positional identifier that corresponds to the particular segment of the image 116 that shows the object); 
select a first region of the plurality of regions, wherein the first region is selected based on the stored positions (see Ogale, Fig. 1 and 2, Col. 9, lines 65-67 and Col. 10, lines 1-10, the objects A, B, and C are shown in regions of the input image 116 that are assigned positional identifiers 3, 9, and 15 (among possible positional identifiers 1-25), respectively. For instance, object A may be shown in a region positioned near the top left of the image 116, object B may be shown in a region positioned near the center of the image 116, and object C may be shown in a region positioned near the bottom center of the image 116. The object positions map 110 may identify image position 9 as a position that shows an object in the image 116, but the map 110 may be incomplete in that it does not also identify positions 3 and 15, which show objects A and C, respectively), and further based on the first region having a level of object detection activity greater than a respective level of object detection activity for each the other regions (see Fig. 1, Col. 11, lines 7-16, once the object detector neural network 102 has generated the scores, the memory interface subsystem 103 reads the scores from the network 102 and uses a position selector subsystem 106 to select one or more of the scores based on certain criteria. In some implementations, the position selector subsystem 106 uses an argmax function to select the top n scores generated by the object detector neural network 102, where n is 1, 2, 3, 4, or more. For n=1, the position selector subsystem 106 selects only the top score of the set of scores); and 
scan data collected within the first region, the scanning to detect at least one object within the first region (see Fig. 1, Col. 9 and 10, lines 65-67, 1-10, 22-29).
However, Ogale teaches scan data collected within the first region.
Case teaches that the object tracker 205 tracks each identified object across the frames. Given the detected regions in the current frame, the object tracker associates the present regions with those in the previous frame via spatial intersection of bounding boxes (see Fig. 2, paragraph 31); once the bounding box relative to the object, which defines the search area for detection, has been optimally set, the size of the various objects found in a frame is normalized in block 505 (see Fig. 1, paragraph 68); the object detector 509 is used to search each area defined by a bounding box in each frame to perform person detection (see Fig. 5, paragraph 73).
It would have been obvious to one of ordinary skill in the art before the effective 

Regarding claim 5, the combination teaches wherein the image frame is a frame for image data collected by a camera mounted to an autonomous vehicle, and the camera is configured to provide data for controlling navigation of the vehicle (see Ogale, Fig. 1 and 2, Col. 13, lines 6-10, the image 204 may characterize the environment in a vicinity of a vehicle based on sweeps made by a LIDAR sensing system, a RADAR sensing system, a camera system, or a combination of these sensing systems on an autonomous or semi-autonomous vehicle).  

Regarding claim 14, the combination teaches wherein for a predetermined time period, the at least one other area is associated with a total number of object detections that is less than a total number of object detections associated with the first area (see Ogale, Fig. 1 and 2, Col. 9, lines 65-67 and Col. 10, lines 1-10, the objects A, B, and C are shown in regions of the input image 116 that are assigned positional identifiers 3, 9, and 15 (among possible positional identifiers 1-25), respectively. For instance, object A may be shown in a region positioned near the top left of the image 116, object B may be shown in a region positioned near the center of the image 116, and object C may be shown in a region positioned near the bottom center of the image 116. The object positions map 110 may identify image position 9 as a position that shows an object in the image 116, but the map 110 may be incomplete in that it does not also identify positions 3 and 15, which show objects A and C, respectively).
 
Regarding claim 18, the combination teaches wherein scanning the data comprises analyzing, using a computer model, at least a portion of the data collected within the first area (see Ogale, Fig. 1, Col. 12, lines 47-54, the object analysis subsystem 112 uses the object positions map 110 to facilitate analysis of individual objects. For instance, the object analysis subsystem 112 may use the set of classified object-showing positions identified in the object positions map 110 to identify the location of objects shown in the input image 116 and to identify objects that are candidates for further processing).  

Regarding claim 19, the combination teaches wherein the computer model comprises a neural network (see Ogale, Fig. 1, item 102).

Regarding claim 21, wherein the data collected within the first region is data for a current image (see Fig. 1, Col. 6, lines 53-55, the system 100 can detect objects shown in the image as being within a defined area surrounding the vehicle, e.g., a vicinity of the vehicle), and wherein the stored positions correspond to data collected for at least one prior image (see Ogale, Fig. 1 and 2, Col. 5, lines 45-49, by introducing external memory to the neural network system to store a cumulative list of previously identified positions of objects shown in the input image, the system can use results from preceding time steps to determine an output for a current time step).


Claims 2, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogale (US-PAT-NO: 10013773), and further in view of case (PGPUB: 20160171311), and further in view of Corcoran (PGPUB: 20180330526).

Regarding claim 2, the combination does not expressly teach wherein scanning within the first area comprises scanning by incrementing a position of a scanning window within the first area, the method further comprising determining whether an object is detected at each incremented position of the scanning window.
Corcoran  teaches that object detection and classification includes iteratively performing image scans through the full frame of pixel data in a scene using different scanning windows of fixed size during each iteration (see Fig. 2-5, paragraph 66); to use progressively smaller scanning windows to detect smaller size images, and smaller images require more computations for detection, as the relative size of a scanning window gets smaller relative to the size of an image data frame being operated on, a greater number of window operations must be performed to cover the entire frame of see Fig. 2-5, paragraph 69); the approximate position of a detected object 80 shown in FIG. 4 is determinable based on estimated height or width of the object 80. This may be based on application of different scan window sizes, relative to image frame size, when the object is classified (see Fig. 4, paragraph 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Corcoran for providing to use progressively smaller scanning windows to detect smaller size images, and smaller images require more computations for detection, as wherein scanning within the first area comprises scanning by incrementing a position of a scanning window within the first area; and providing the approximate position of a detected object 80 shown in FIG. 4 is determinable based on estimated height or width of the object 80, as determining whether an object is detected at each incremented position of the scanning window. Therefore, combining the elements, such as progressively smaller scanning windows…, from prior arts according to known methods and technique would yield predictable results.

Regarding claim 6, the combination does not expressly teach wherein scanning within the first area includes scanning by incrementing a position of a scanning window, and detecting a first object at a first position of the scanning window in the image frame.  
Corcoran  teaches that object detection and classification includes iteratively performing image scans through the full frame of pixel data in a scene using different scanning windows of fixed size during each iteration (see Fig. 2-5, paragraph 66); to see Fig. 2-5, paragraph 69); the approximate position of a detected object 80 shown in FIG. 4 is determinable based on estimated height or width of the object 80. This may be based on application of different scan window sizes, relative to image frame size, when the object is classified (see Fig. 4, paragraph 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Corcoran for providing for providing to use progressively smaller scanning windows to detect smaller size images, and smaller images require more computations for detection, as wherein scanning within the first area includes scanning by incrementing a position of a scanning window; and providing the approximate position of a detected object 80 shown in FIG. 4 is determinable based on estimated height or width of the object 80, as determining whether an object is detected at each incremented position of the scanning window. Therefore, combining the elements, such as progressively smaller scanning windows…, from prior arts according to known methods and technique would yield predictable results.

Regarding claim 16, the combination teaches wherein the first area has a level of object detection activity greater than a respective level of object detection activity for each the other areas.
see Fig. 1-5, paragraph 60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Corcoran for providing that outputs of the TMEs are used to determine a cluster of overlapping scanning windows having a high probability that an object is detected, as wherein the first area has a level of object detection activity greater than a respective level of object detection activity for each the other areas. Therefore, the combination would provide to detect objects according the high probability that an object is detected in scanning window.


Response to Arguments
Regarding limitations of Claims of the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 
	Examiner considers that the subject matter disclosed in Fig. 4 and corresponding paragraph 52 and 54 of applicant specification would possibly overcome the references listed above. Examiner is open to discuss it with applicant.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN JIA/Primary Examiner, Art Unit 2667